UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1499


In re: JUSTIN MICHAEL TYSON,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:18-ct-03362-BO)


Submitted: August 2, 2019                                         Decided: August 20, 2019


Before GREGORY, Chief Judge, and WYNN and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Justin Michael Tyson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justin Michael Tyson petitions for a writ of mandamus in his civil case, claiming he

is entitled to compensation for the defendant’s failure to file an answer to his complaint

before it was served on the defendant. “[M]andamus is a drastic remedy that must be

reserved for extraordinary situations.” In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th

Cir. 2018) (internal quotation marks and citations omitted). “Courts provide mandamus

relief only when (1) petitioner ‘ha[s] no other adequate means to attain the relief [he]

desires’; (2) petitioner has shown a ‘clear and indisputable’ right to the requested relief;

and (3) the court deems the writ ‘appropriate under the circumstances.’” Id. (quoting

Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004)). The writ of mandamus is not a

substitute for appeal after final judgment. Will v. United States, 389 U.S. 90, 97 (1967); In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). We have reviewed the

district court’s docket and conclude that Tyson fails to show that he is entitled to mandamus

relief. Accordingly, we deny the petition for writ of mandamus and pending motions. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                       PETITION DENIED




                                             2